JOHN HANCOCK FUNDS III John Hancock International Allocation Portfolio SUBADVISORY AGREEMENT AGREEMENT made this 1st day of January, 2011, between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the “Adviser”), and John Hancock Asset Management a division of Manulife Asset Management (US) LLC (formerly, MFC Global Investment Management (U.S.), LLC), a Delaware limited liability company (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1.
